t c memo united_states tax_court john j petito petitioner v commissioner of internal revenue respondent docket no filed date john j petito pro_se theresa g mcqueeney and lewis j abrahams for respondent memorandum opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the unless otherwise indicated all section references are to the internal_revenue_code as amended references to sec_7430 are to that section in effect at the time that the petition was continued - - opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on petitioner’s motion for an award of administrative and litigation costs filed pursuant to sec_7430 and rules through petitioner seeks an award of dollar_figure in administrative and litigation costs and dollar_figure million in punitive_damages after concessions by respondent the issues for decision are as follows whether petitioner may claim in this case administrative and litigation costs associated with separate criminal proceedings whether respondent’s position in this matter was substantially justified whether petitioner unreasonably protracted the proceedings whether the administrative and litigation costs claimed by petitioner are reasonable t continued filed date all rule references are to the tax_court rules_of_practice and procedure respondent concedes petitioner substantially prevailed see sec_7430 petitioner exhausted administrative remedies see sec_301_7430-1 proced admin regs and petitioner satisfied the applicable net_worth requirement see sec_7430 a whether petitioner is entitled to punitive_damages although petitioner requested an evidentiary hearing the court concludes that such a hearing is not necessary for the proper disposition of petitioner’s motion see rule a we therefore decide the matter before us on the basis of the record that has been developed to date petitioner resided in north woodmere new york at the time that his petition was filed with the court background petitioner is an accountant and the sole shareholder of john j petito cpa p c petito corp petitioner prepared and submitted to the internal_revenue_service irs a form_1120s u s income_tax return for an s_corporation for petito corp for the taxable_year on the form_1120s petito corp reported gross_receipts or sales of dollar_figure cost_of_goods_sold of dollar_figure and deductions of dollar_figure leaving a net_loss of dollar_figure petito corp issued a schedule_k-1 shareholder’s share of income credits deductions etc to petitioner for allocating to him an ordinary_loss of dollar_figure petitioner prepared and filed with the irs a form_1040 u s individual_income_tax_return for himself for the taxable_year on the form_1040 petitioner listed his filing_status as married_filing_separately and he reported adjusted_gross_income of dollar_figure comprising wages salaries and tips of zero taxable - interest of dollar_figure dividends of dollar_figure a capital_loss of dollar_figure and an s_corporation loss reported on schedule e of dollar_figure in respondent instituted a criminal investigation regarding petitioner’s tax_liability for petitioner executed form sec_872 consent to extend the time to assess tax extending the time for the assessment of taxes for until date by letter dated date petitioner’s then counsel lawrence v carra mr carra wrote a letter to iris rothman an attorney assigned to respondent’s office of district_counsel in westbury new york referring to petitioner’s tax_liabilities for through and informing her that petitioner wishes to enter into a plea agreement on date special agents philip d hill and randall l sprance met with mr carra and a certified_public_accountant timothy mulcahy mr mulcahy with regard to petitioner’s tax_liability for during the meeting messrs carra and mulcahy provided the special agents with a schedule titled petito cpa statement of income and expenses indicating that petito corp had overstated its deductible expenses for in particular rather than incurring a net_loss of dollar_figure the schedule indicated that petito corp earned net_income of dollar_figure during it appears that the parties believed that such income would be included in petitioner’s gross_income as a - - pass-through item from petito corp on date respondent issued to petitioner a notice_of_deficiency in the notice respondent determined a deficiency of dollar_figure in petitioner’s income_tax for an addition_to_tax under sec_6654 of dollar_figure and an accuracy- related penalty for fraud under sec_6663 of dollar_figure the deficiency was attributable in part to respondent’s determination that petitioner failed to report his share of income from petito corp petitioner filed a timely petition contesting the notice_of_deficiency described above after respondent filed an answer to the petition petitioner filed a motion to dismiss the case ona variety of grounds including allegations that the notice_of_deficiency was frivolous and respondent’s agents conducted the audit ina negligent manner petitioner’s motion to dismiss was denied petitioner subsequently filed a motion for reconsideration alleging that the notice_of_deficiency was invalid on the ground that petito corp was a subchapter_s_corporation and therefore respondent was obliged under sections of the unified subchapter_s_corporation audit and litigation procedures to issue a final notice of s_corporation administrative adjustment fsaa to petito corp before issuing a notice_of_deficiency to petitioner petitioner asserted that petito corp made a valid - - election on its form_1120s to invoke the unified_audit and litigation procedures see sec_301_6241-1t c v b temporary proced admin regs fed reg date respondent opposed petitioner’s motion to dismiss on the grounds that petitioner failed to produce a copy of the form_1120s that petito corp purportedly filed for and the form_1120s that petito corp submitted for did not include an election that the corporation would be subject_to the unified s_corporation audit and litigation procedures in the meantime on date petitioner was indicted in the u s district_court for the hastern district of new york and charged with one count of filing a false or fraudulent tax_return united_states v petito no cr-00-924 petitioner’s motion to reconsider was called for hearing at the court’s motions session in washington d c following the hearing the parties filed with the court a stipulation including as an exhibit a copy of the form_1120s that petito corp purportedly filed for on the basis of the record presented we denied petitioner’s motion for reconsideration see petito v commissioner tcmemo_2000_363 in particular we concluded that petitioner had failed to prove that petito corp made an election to bring itself within the unified subchapter_s_corporation audit and litigation procedures as a result we held that respondent was not obliged to issue an fsaa to petito corp before issuing a notice_of_deficiency to petitioner on date petitioner moved the court to reconsider its opinion in petito v commissioner supra petitioner averred that he had obtained information from respondent in a phone conversation with an irs customer service employee that despite petito corp ’s submission of forms 1120s for the years and respondent had always treated petito corp as a regular or c_corporation petitioner asserted that the notice_of_deficiency issued to him should be considered invalid inasmuch as the adjustments therein should have been determined against petito corp as opposed to him respondent filed an objection to petitioner’s motion for reconsideration asserting that petito corp ’s status as an s_corporation or a c_corporation did not affect the validity of the notice_of_deficiency issued to petitioner petitioner’s motion for reconsideration was called for hearing in new york new york during the hearing counsel for respondent conceded that respondent’s records indicated that despite petito corp ’s practice of submitting forms 1120s respondent had treated petito corp as a c_corporation the court received the testimony of david messecca the revenue_agent that prepared the notice_of_deficiency in question revenue --- - agent messecca testified that he prepared the notice_of_deficiency as directed by special_agent hill using the schedule prepared by mr mulcahy and the tax returns filed by petitioner and petito corp for on the record presented the court denied petitioner’s motion for reconsideration on the ground that although the notice_of_deficiency may have been incorrect it was not invalid for the purpose of invoking the court’s jurisdiction on date the district_court granted the government’s motion to dismiss the indictment filed against petitioner on date respondent filed with the court a status report stating that respondent would concede the instant case on date the parties filed a stipulation of settled issues stating that petitioner is not liable for any deficiency addition_to_tax or penalty nor is petitioner entitled to an overpayment for the taxable_year discussion we apply sec_7430 as amended by congress in the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 under sec_7430 a judgment for litigation costs incurred in connection with a court_proceeding may be awarded only if a taxpayer is the prevailing_party has - exhausted his or her administrative remedies within the irs and did not unreasonably protract the court_proceeding sec_7430 and b similarly a judgment for administrative costs incurred in connection with an administrative_proceeding may be awarded under sec_7430 a only if a taxpayer is the prevailing_party and did not unreasonably protract the administrative_proceeding sec_7430 and b a taxpayer must satisfy each of the respective requirements in order to be entitled to an award of administrative or litigation costs under sec_7430 rule e upon satisfaction of these requirements a taxpayer may be entitled to reasonable costs incurred in connection with the administrative or court_proceeding see sec_7430 and c and to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth requirement sec_7430 a a taxpayer does not qualify as the prevailing_party if the commissioner can establish that his position in the court and administrative proceedings was substantially justified sec_7430 b i a substantial justification the commissioner’s position is substantially justified if on the basis of all of the facts and circumstances and the legal precedents relating to the case the commissioner acted reasonably 487_us_552 89_tc_79 affd 861_f2d_131 5th cir in other words to be substantially justified the commissioner’s position must have a reasonable basis in both law and fact pierce v underwood supra 900_f2d_655 3d cir affg in part and revg in part on other grounds 92_tc_510 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite construing similar language in the equal_access_to_justice_act thus the commissioner’s position may be incorrect but nevertheless be substantially justified ‘if a reasonable person could think it correct’ 108_tc_430 quoting pierce v underwood supra pincite n the relevant inguiry is whether the commissioner knew or should have known that his position was invalid at the onset 55_f3d_189 5th cir affg tcmemo_1994_182 we look to whether the commissioner’s position was reasonable given the available facts and circumstances at the time the commissioner took his position maggie mgmt co v commissioner supra pincite 85_tc_927 the fact that the commissioner eventually concedes or even loses a case does not establish that his position was unreasonable 931_f2d_1044 5th cir 92_tc_760 however the commissioner’s concession does remain a factor to be considered powers v commissioner t c affd in part revd in part and remanded on another issue 43_f3d_172 5th cir as relevant herein the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of administrative costs is the position taken by the commissioner as of the date of the notice_of_deficiency sec_7430 b the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of litigation costs is the position taken by the commissioner in the answer to the petition 930_f2d_759 9th cir 861_f2d_131 5th cir affg 89_tc_79 see sec_7430 a ordinarily we consider the reasonableness of each of these positions separately in order to allow the commissioner to change his position maggie mgmt co v commissioner supra pincite citing huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part on another ground t c memo in the present case however we need not follow this approach because respondent’s position was essentially the same in the administrative and litigation proceedings see maggie mgmt co v commissioner supra pincite more specifically respondent’s position was that petitioner had failed to report his allocable share of income from petito corp considering all the facts and circumstances we conclude that respondent’s position in this matter was not substantially justified respondent determined in the notice_of_deficiency and maintained in his answer that petitioner failed to report the flowthrough income from petito corp the determination in the notice_of_deficiency is inconsistent with the treatment by respondent of petito corp as a c_corporation as revealed by internal_revenue_service internal documents throughout this proceeding respondent maintained that petitioner understated income on his individual return as a result of a failure to report income that flowed through petito corp an s_corporation this was the position taken in the notice_of_deficiency as well as in this proceeding yet respondent’s own internal records reflected that respondent treated petito corp as a c_corporation despite the filing of forms 1120s by the corporation for the years and it was only after the court’s opinion in petito v commissioner tcmemo_2000_363 on petitioner’s motion for reconsideration that petitioner and respondent’s counsel apparently became aware that in fact the irs had treated petito corp as a c_corporation in its internal records it was at this point that respondent conceded all adjustments in this case recognizing that his determination and position were inconsistent with his own administrative records respondent failed to explain to the court why he proceeded as he did in this case and why no one in the irs discovered at some earlier time that respondent’s determination in the notice_of_deficiency and position taken in this litigation were inconsistent with respondent’s internal records considering the ease with which respondent could have determined petito corp ’s correct status it was unreasonable for respondent to issue the disputed notice_of_deficiency to petitioner and to litigate this case b unreasonable protraction of the proceedings respondent contends that petitioner should not be awarded respondent indicated that consistent treatment of petito corp with the internal documents would require respondent to proceed directly against the corporation respondent also acknowledged that the normal 3-year period of limitations under sec_6501 for making an assessment against petito corp has expired administrative or litigation costs to the extent that petitioner unreasonably protracted the proceedings in this case respondent points primarily to the number and length of the motions that petitioner filed with the court although most of petitioner’s submissions to the court were verbose we note that petitioner is not a lawyer and he was acting pro_se in this matter considering all the circumstances we reject the assertion that petitioner unreasonably protracted the proceedings within the meaning of sec_7430 see eg 90_tc_1256 cc administrative and litigation costs associated with criminal proceedings respondent contends that petitioner is not entitled to administrative or litigation costs associated with the criminal investigation and petitioner’s subsequent indictment we agree sec_7430 permits an award of reasonable_administrative_costs incurred in connection with an administrative_proceeding within the irs and reasonable_litigation_costs incurred in connection with a court_proceeding sec_7430 defines the term court_proceeding to mean any civil_action accordingly petitioner is barred in this action from claiming litigation costs associated with the criminal proceedings brought against him similarly the flush language of sec_7430 limits the term reasonable_administrative_costs to costs incurred on or after the earlier of the taxpayer’s receipt of a -- - notice of decision from the commissioner’s appeals_office the date of a notice_of_deficiency or the date the first letter of a proposed deficiency is sent inasmuch as respondent did not issue to petitioner either an appeals_office notice of decision or a letter of proposed deficiency petitioner’s claim for administrative costs is limited to costs incurred after date--the date of the notice_of_deficiency d reasonable administrative and litigation costs we now decide whether the amounts claimed by petitioner for administrative and litigation costs are reasonable and if not what portion of the amounts claimed should be awarded under sec_7430 petitioner is requesting dollar_figure in attorney’s fees and dollar_figure in accountant’s fees paid to mr carra and mr mulcahy respectively dollar_figure and dollar_figure in attorney’s fees paid to fred schwartz mr schwartz and richard fish mr fish respectively pro_se lost business opportunities of dollar_figure travel_expenses of dollar_figure telephone copying office supplies and eguipment expenses of dollar_figure and punitive_damages of dollar_figure million respondent objects to the reasonableness and amounts of the alleged fees and expenses attorney’s and accountant’s fees a mr carra mr mulcahy the record shows that mr carra provided legal services and mr mulcahy provided accounting services to petitioner with -- - regard to the criminal investigation and related proceedings consistent with our discussion of this point above we conclude that petitioner is not entitled to an award under sec_7430 for such attorney’s or accountant’s fees b mr schwartz mr fish the record shows that mr schwartz and mr fish provided legal services to petitioner with regard to both the criminal proceedings and petitioner’s tax_court case although the record is not a model of clarity we conclude that mr schwartz and mr fish spent a total of hours and hours respectively providing legal services to petitioner with regard to his tax_court case sec_7430 b and the flush language therein provide that reasonable attorney’s fees shall not exceed a fixed hourly rate subject_to an annual cost of living adjustment unless the court determines that a special factor justifies a higher rate during the period in question the adjusted hourly rate for attorney’s fees under sec_7430 b was fixed at dollar_figure per hour see revproc_2001_13 2001_1_cb_337 petitioner has not identified to the court’s satisfaction any special factor justifying an hourly rate greater than dollar_figure for the services provided by messrs schwartz and fish - consequently petitioner is entitled to an award in this matter of dollar_figure for reasonable attorney’s fees hours x dollar_figure per hour pro_se expenses opportunity_costs petitioner is not entitled to recover costs for the value of his pro_se services we have held that a pro_se attorney may not recover fees for the value of his own services because lost opportunity_costs are not fees paid_or_incurred for the services of an attorney within the meaning of sec_7430 87_tc_838 thus the dollar_figure that petitioner claims for the value of the time that he spent representing himself in this matter constitutes opportunity_costs which are not costs which may be awarded under sec_7430 travel_expenses mileage and parking fees incurred while traveling to and from the various hearings in this matter are not expenses which fall within the purview of sec_7430 see mason v commissioner tcmemo_1998_400 accordingly petitioner is not entitled to an award for travel_expenses miscellaneous expenses although telephone copying and office supply expenses may be reimbursable administrative or litigation costs under sec_7430 see schaefer v commissioner tcmemo_1991_426 -- - petitioner failed to submit any detailed records to support his claim that he incurred costs of dollar_figure for such items nevertheless because it is obvious that petitioner incurred some miscellaneous expenses we will allow a recovery_of dollar_figure for these items bearing heavily upon petitioner for his failure to itemize and substantiate his costs see o'bryon v commissioner tcmemo_2000_379 applying the doctrine_of 39_f2d_540 2d cir to an award of costs under sec_7430 see also malamed v commissioner tcmemo_1993_1 punitive_damages petitioner claims that he is entitled to an award of dollar_figure million in punitive_damages attributable to the reckless conduct of respondent’s employees in this case petitioner cites the taxpayer_bill_of_rights as authority for an award of up to dollar_figure million for each instance in which an irs employee intentionally disregards a provision of the internal_revenue_code sec_7433 provides for civil damages for certain unauthorized collection actions sec_7433 provides that a taxpayer may bring a civil_action for damages against the united_states ina u s district_court the tax_court is not vested with jurisdiction to consider petitioner’s claim for punitive_damages under this provision accordingly petitioner’s claim for punitive_damages is denied to reflect the foregoing an appropriate order and decision will be entered
